DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Prior art reference Chai et al (US 20200134461 A1) discloses a processor implemented method (computing system 100 is implemented in circuitry, such as via one or more processors and memory 102; paragraph 0027), comprising: initializing, by one or more hardware processors (one or more processors and memory 102 may provide an operating environment or platform for one or more modules or units ; in addition, the processing circuitry of computing system 100 includes one or more of a microprocessor, a controller; the processing circuitry for executing a machine learning system 104 having a deep neural network 106; paragraph 0025-0026), a first neural network (a machine learning system 104 having a deep neural network 106 comprising a plurality of layers 108A through 108N) with a plurality of weights (storing a set of weights of the DNN and a set of bit precision values of the DNN; paragraph 0008-0009); and training (a machine learning system configured to train the DNN, wherein training the DNN comprises optimizing the set of weights and the set of bit precision values; note that the set of weights includes weights of the layer and the set of bit precision values includes a bit precision value of the layer; paragraph 0027, 0029), by the one or more hardware processors (), the first neural network (machine learning system 104 may perform a backpropagation method that calculates a gradient of a loss function; the loss function produces a cost value based on the output data; paragraph 0034) by iteratively performing until a final loss function converges within a predefined threshold (a predefined threshold ;the loss function used in training a DNN; paragraph 0093) to obtain a trained compressed and sparser neural network (paragraph 0040): passing through the first neural network (train the neural network 202; paragraph 0098), a subset of an input data (input data ; paragraph 0100, 0102) received corresponding to a specific domain and ground truth information corresponding to the subset of the input data (paragraph 0145, 0099; paragraph 0104).
Regarding claims 1, 7, 13, the prior art and Yan et al (US 10832139 B2) and Baum et al (US 11238334 B2) and Birdwell et al (US 10019470 B2) either alone or in combination fails to teach the features of ; dynamically updating, by the one or more hardware processors, the plurality of weights of the first neural network based on a first difference in an output generated by the first neural network and the corresponding ground truth information of the subset of an input data; dynamically updating, by the one or more hardware processors, the plurality of weights of the first network based on a second difference in an output generated by the first neural network and a second neural network for the subset; and applying, by the one or more hardware processors, one or more sparsity constraints by utilizing block sparse regularization and a variational dropout techniques, on the plurality of weights of the first neural network with reference to a set of weights of the second neural network to determine one or more weights to be dropped or retained, from or in, the plurality of weights of the first neural network.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEAU MILORD whose telephone number is (571)272-7853. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES APPIAH can be reached on 571-2727904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCEAU MILORD
Examiner
Art Unit 2641



/MARCEAU MILORD/Primary Examiner, Art Unit 2641